EXAMINER'S AMENDMENT
This allowance is in response to the amendment filed June 30, 2022 by which claims 21, 27, and 30 were amended.

Terminal Disclaimer
The terminal disclaimer filed on June 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,154,145 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 35-40 directed to an invention non-elected without traverse, on April 12, 2022.  Accordingly, claims 35-40 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 21, it is noted that the amendment thereto properly corrects the Section 112 rejection, set forth in the previous Office action. Further, the amendment overcomes the Section 102 rejection, of Katz ‘880 (i.e., U.S. Patent No. 1,964,880) since the first shelf panel (top and middle elements 27) is not a “vertical, planar” panel as claimed (see line 4), and the components thereof (each of the top and middle components) are not “foldably connected” to the panel, i.e., since they are the panel in Katz ‘880, and they do not move from a “vertical position  to a horizontal position”, as claimed (see lines 6-7), This reference is deemed to be the closest prior art reference, since the back wall must also comprise a  “plurality of U-shaped cutouts” for receiving the first and second flanges. It is noted that U.S. Patent No. 7,252,200 shows U-shaped cutouts.
With respect to claim 30, as indicated in the previous Office action (see page 7), claim 30 was deemed allowable. Thus, Applicant has properly corrected the Section 112 rejection, with respect to claim 21, and made allowable claim 30 into claim independent form, incorporating the language of the claimed combination of claims 21, 25, 26, and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
August 1, 2022